Citation Nr: 1312177	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  08-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran had active service from February 1979 to May 1979 and from March 2003 to April 2004, to include service in Southwest Asia in a designated imminent danger pay area.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin, denying the claims currently on appeal.

This matter was previously before the Board in April 2010 at which time it denied a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine and granted entitlement to service connection for bilateral tinnitus.  In addition, the Board remanded the claims for entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder or a service-connected back disability, service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and entitlement to TDIU.

During the pendency of this appeal, in a December 2011 rating decision, the Appeals Management Center (AMC) granted service connection for depressive disorder with anxiety and assigned a 30 percent disability rating as of May 16, 2006, and a 50 percent disability rating as of November 30, 2011.  The AMC based this decision on an examination that found that the Veteran did not have a diagnosis of PTSD, but rather had depression.  As this is considered a grant in full of the issue on appeal, it is no longer before the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

Competent medical evidence reflects that the Veteran has erectile dysfunction due 
to medication required to treat his service-connected depressive disorder with anxiety.


CONCLUSION OF LAW

Erectile dysfunction is proximately due to service-connected depressive disorder with anxiety.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran has contended that he has erectile dysfunction as a result of medication taken to treat his psychiatric disability.  See February 2008 statement from Veteran. 

VA medical records reflect that the Veteran was placed on Celexa (Citalopram) to treat his anxiety and depression, and that he has also been prescribed Levitra (Vardenafil) to treat erectile dysfunction.  

In April 2007, a VA staff psychiatrist noted that the Veteran complained of sexual side effects, including the inability to perform, which was likely due to Celexa. 
Further, there is no negative medical opinion evidence of record.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, service connection for erectile dysfunction is warranted.  In this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

As the medical evidence of record links the Veteran's erectile dysfunction to medication prescribed to treat his service-connected psychiatric disability, the Board finds that entitlement to service connection for erectile dysfunction, as secondary to his service-connected depressive disorder and anxiety, is warranted.


ORDER

Service connection for erectile dysfunction, as secondary to service-connected depressive disorder and anxiety, is granted.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the issue of entitlement to a TDIU must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.
The Veteran has claimed entitlement to TDIU.  VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran was provided with a VA examination to determine whether his service-connected disabilities render him unable to secure and maintain gainful employment in February 2012; however, the examiner only addressed the effects of the Veteran's service-connected back disability and associated neurological impairment in his lower extremities, and found that he was able to perform substantially gainful employment.  He did not comment on the combined effects of all of the Veteran's service-connected disabilities, including his service-connected psychiatric disability.  Moreover, consideration must also be given to the now-service-connected erectile dysfunction.  As such, a new examination to determine whether the Veteran is unable to secure and maintain gainful employment is needed, with consideration of the combined effects of all of the Veteran's service-connected disabilities.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran filed his claim for a TDIU in August 2006.  Prior to November 30, 2011, the Veteran was service-connected for depressive disorder with anxiety at a 30 percent disability rating, for chronic back strain with degenerative disc disease at L4-5 at a 20 percent disability rating, for recurrent tinnitus at a 10 percent disability rating, for neurological impairment of the left lower extremity associated with his back disability at a 10 percent disability rating, for neurological impairment of the right lower extremity associated with his back disability at a 10 percent disability rating and for bilateral hearing loss at a noncompensable disability rating, with a combined disability rating of 60 percent.  The Veteran did not meet the percentage requirements for consideration for TDIU under 38 C.F.R. § 4.16(a) during this time.  
However, as of November 30, 2011, his disability rating for depressive disorder was increased to 50 percent, bringing his combined disability rating to 70 percent.  As of November 30, 2011, therefore, he met the percentage requirements under 38 C.F.R. § 4.16(a).  

VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

By this decision, the Board is granting entitlement to service connection for erectile dysfunction.  After this disability has been rated, if there is a portion of the appeals period during which time the Veteran fails to meet the percentage requirements under 38 C.F.R. § 4.16(a), the Veteran's claim should be forwarded to the Director of C&P for consideration of TDIU under an extraschedular rating for that period.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies should be conducted.

The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities (depressive disorder with anxiety, chronic back strain with degenerative disc disease at L4-5, recurrent tinnitus, neurological impairment of the left lower extremity associated with his back disability, neurological impairment of the right lower extremity associated with his back disability, erectile dysfunction, and bilateral hearing loss) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

2.  If, after rating his erectile dysfunction, there remains a portion of the appeals period during which the Veteran does not meet the percentage requirements under 38 C.F.R. § 4.16(a), his claim should be referred to the Director of C&P for extraschedular consideration of TDIU for that period of time.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


